     Case 4:19-cv-00491-AW-MJF Document 125 Filed 09/10/21 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

BRIAN M. CASEY,
      Plaintiff,
v.                                                Case No. 4:19-cv-491-AW-MJF
CENTURION OF FLORIDA, et al.,
     Defendants.
_______________________________/
        ORDER ADOPTING REPORT AND RECOMMENDATION

      Defendant Centurion of Florida has moved to dismiss, arguing that the

operative complaint is a shotgun pleading. ECF No. 71 The magistrate judge has

issued a report and recommendation, concluding the motion should be granted in

part. I have carefully reviewed that report and recommendation. I have also

considered de novo the issues raised in Casey’s objections. ECF No. 122.

      In his objection, Casey correctly notes that the magistrate judge did not

address his claims on the merits. This is because Casey’s complaint is a shotgun

pleading, and Casey has not cured this, despite opportunities to do so. Casey blames

his pleading failure on prison officials, who he suggests have interfered with his

ability to send filings to the court. But as the docket shows, Casey has submitted

many filings, and he has not shown why he could not have filed a compliant

pleading. I now adopt the report and recommendation and incorporate it into this

order, with one exception. Rather than dismiss the state claims without prejudice

                                         1
      Case 4:19-cv-00491-AW-MJF Document 125 Filed 09/10/21 Page 2 of 2




(allowing them to be refiled in state court), I will remand those claims to the state

court from which they were removed. The federal claims will be dismissed with

prejudice. The motion to dismiss (ECF No. 71) is GRANTED to this extent.

       I have also reviewed Casey’s Third and Fourth Motions for Sanctions (ECF

Nos. 118, 119), which I find to be without merit. Those motions are DENIED.

       Casey has also challenged the magistrate judge’s order denying Casey’s

motion for appointed counsel, see ECF No. 120, and the magistrate judge’s orders

denying the preliminary injunction motion and denying several other motions, see

ECF Nos. 121, 123. I conclude Casey has not shown that the magistrate judge’s

orders were clearly erroneous or contrary to law.

       The clerk will enter judgment that says, “The federal claims are dismissed

with prejudice because they are presented in a shotgun pleading. The court declines

to exercise jurisdiction over the state-law claims, which are remanded to state court.”

The clerk will take appropriate steps to effect the remand, and the clerk will then

close the file.

       SO ORDERED on September 10, 2021.

                                        s/ Allen Winsor
                                        United States District Judge




                                          2
